—In an action to foreclose a mechanic’s lien, the defendant Natan-Ya Enterprises Corp. appeals from an order of the Supreme Court, Nassau County (Roberto, J.), dated March 31, 1999, which denied its motion to vacate (a) its default in appearing for trial on a cross claim asserted against it and (b) a judgment entered on the cross claim in favor of the defendant Robert S. Digiose, d/b/a Progressive Mason and against it.
Ordered that the order is affirmed, with costs.
The appellant Natan-Ya Enterprises Corp. (hereinafter Natan-Ya), failed to appear at the trial of a cross claim asserted against it by the defendant Robert S. Digiose, d/b/a Progressive Mason (hereinafter Digiose). Accordingly, the Supreme Court did not err in dispensing with the requirement of notice to Natan-Ya of the application by Digiose for leave to enter judgment against it upon its default (see, CPLR 3215 [g]).
The appellant’s remaining contentions are without merit. Bracken, J. P., O’Brien, Sullivan and Luciano, JJ., concur.